In a negligence action, the defendants appeal from an order of the Supreme Court, Kings County, dated March 15, 1963, which granted plaintiff’s motion to open his default in failing to serve a complaint within the time prescribed (former Civ. Prae. Act, § 257) and extended such time. Order reversed, without costs, and motion denied. In our opinion, the explanation of plaintiff’s counsel that his file of the case had been misplaced, is insufficient to excuse the unreasonable delay of nearly two years in serving the complaint (cf. Gallagher v. City of New York, 19 A D 2d 623). Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.